Citation Nr: 0001096	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-13 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an injury to the 
neck and shoulders.

4.  Entitlement to service connection for a right hand 
injury.

5.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a right knee disability.

6.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a right foot disability.

7.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse and J.B.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1962.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for 
residuals of a head injury, injury to the neck and shoulders 
and a right hand injury are not plausible.

3.  The claim of entitlement to service connection for 
hearing loss is plausible.

4.  In a March 1991 rating decision, the RO denied the 
veteran's claims for service connection for a right knee 
disability, a right foot disability and a psychiatric 
disability; the veteran did not appeal the rating decision.

5. The evidence received since the March 1991 denial includes 
evidence, which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for right knee, right foot and psychiatric 
disabilities.  

6.  The evidence does not provide a nexus between an 
inservice injury and the claimed right knee, right foot and 
psychiatric disabilities.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a head 
injury, injury to the neck and shoulder, and a right hand 
injury are not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  The claim for service connection for hearing loss is well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).

3.  New and material evidence to reopen the veteran's claims 
for service connection for right knee, right foot and 
psychiatric disabilities has been submitted, and the claims 
are reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)(1999).

4.  The claims for service connection for a right knee, right 
foot and psychiatric disabilities are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he injured 
his right hand in August 1961.  X-ray studies of the hand 
were negative.  In September 1961 he complained of stiffness, 
swelling and painful joints.  Although earlier testing for 
rheumatoid arthritis was weakly reactive, later tests were 
negative.  He continued to be diagnosed with early arthritis 
in an October 1961 treatment record.  In February 1962, the 
veteran was diagnosed with a chronic moderate passive-
aggressive reaction.  At the time of his February 1962 
separation examination, the veteran indicated that he had 
swollen or painful joints, frequent or severe headaches, 
dizziness or fainting spells, arthritis or rheumatism, 
painful or "trick" shoulder and foot trouble.  He denied 
"trick" or locked knee.  He also gave a history of being 
hospitalized from 1958 to 1960 for a head injury.  He was 
hospitalized in January 1962 for what he described as being 
"too nervous."  The February 1962 separation examination 
shows that all the veteran's clinical evaluations were normal 
and his whispered voice hearing was 15/15 bilaterally.  His 
DD Form 214 indicates that the veteran's military 
occupational specialty was light weapons infantryman.

The report of a January 1991 VA orthopedic examination 
indicates that the veteran gave a history of an inservice 
right knee injury, for which he did not seek treatment.  
Subsequent to service, his right knee went out while he was 
training horses in Chicago.  The examiner noted that the 
veteran was a poor historian, and that he was vague about 
both injuries.  The veteran stated that he had not seen any 
doctors for treatment of his right knee.  X-ray studies of 
the knee indicated degenerative changes and a probable loose 
body.  The examiner's impression was that the veteran had a 
possible old right knee injury.

During his January 1991 VA psychiatric examination, the 
veteran recounted the circumstances surrounding his inservice 
right knee and right foot injuries, this time stating that he 
was hospitalized for the injury.  He acknowledged that he 
drank beer regularly four to five years previously and had 
had two DUI's, but stated that he had stopped drinking 
altogether.  The examiner diagnosed generalized anxiety 
disorder secondary to his physical diagnosis.

Based on this information, a March 1991 rating decision 
denied service connection for a right knee condition, a 
condition of the feet and for a psychiatric disability.

Subsequent evidence added to the record includes a January 
1995 VA medical center discharge summary reflecting that the 
veteran was admitted for treatment of his weakness, 
irritability and nervous problems.  The veteran had a long 
history of alcohol use but indicated he had "slacked off" 
to only weekend drinking in the last year.  He stated that he 
had been psychiatrically admitted during service after 
suffering a beating.  He was told he had suffered a nervous 
breakdown at the time.  Physical examination indicated that 
his neck was supple and symmetrical.  He had full, pain-free 
range of motion in all his extremities with full strength.  A 
computed tomography (CT) scan showed very minimal frontal 
lobe atrophy, but was otherwise negative for abnormalities.  
A single-photon emission tomography scan of the brain showed 
multiple snare areas of focal hypoperfusion in both cerebral 
hemispheres.  The final diagnoses at the time of discharge 
included dementia, alcohol dependence and intermittent 
explosive disorder.  

During his September 1995 VA examination, the veteran stated 
that he fell in a hole inservice and that his feet began to 
hurt and swell afterwards.  He stated that he was seen at the 
base clinic for this condition.  The veteran had good range 
of motion in his metacarpophalangeal (MPJ), mid-tarsal, 
subtalar and ankle joints without pain or crepitus.  His 
arches were present on and off with weight bearing.  A slight 
contracture of the second toe of the right foot was found.  
X-ray studies showed that the cortises were intact and that 
there was a good trabecular pattern.  The joint spaces were 
well maintained.  The examiner diagnosed hammer digit of the 
right second toe and noted that the veteran seemed to have 
difficulty with his balance.

A September 1995 VA neurological evaluation showed no obvious 
cranial nerve involvement present at that time.

The report of the veteran's September 1995 VA orthopedic 
examination shows that he gave a history of falling on his 
right hand in 1961 and complained of wrist pain dating from 
that time.  Four to five years prior to the examination he 
developed numbness in his right hand and began dropping 
objects.  Mild median and ulnar neuropathy in the right hand 
was diagnosed.  He also gave a history of sustaining a 
flexion type injury to his right knee in 1961 and complained 
of swelling and buckling since that time.  The examiner 
diagnosed torn right medial meniscus, right knee post-
traumatic arthritis secondary to the torn medial meniscus and 
symptomatic medial synovial plaque of the right knee.

During the September 1995 VA examination of his neck, the 
veteran stated that he had been hospitalized in service as a 
result of a beating.  He stated that he was unconscious for 
four days before awakening.  The veteran had difficulty with 
his memory.  The examiner diagnosed chronic neck stiffness 
with pain and diminished range of motion and opined that it 
might be due to his injuries suffered while in the military, 
but that it could not be confirmed either way.

In December 1995, the veteran submitted numerous notarized 
statements from individuals who knew him both before and 
after his military service.  Most indicate that he didn't 
have problems with his shoulders, hands, headaches, nerves, 
feet and legs prior to service and experienced some increased 
problems after his military service.

A March 1996 statement of another veteran avers that the 
veteran suffered a racially motivated severe beating to his 
head and was hospitalized as a result.  After a second 
incident, the veteran was hospitalized for a mental 
breakdown.  A March 1996 statement from the veteran's ex-wife 
indicates that the veteran had severe headaches, black outs, 
memory lapses, right arm and hand pain and swollen feet after 
his military service.  Emotionally he was very unstable and 
aggressive with outbursts of temper that would sometimes turn 
into fits of rage.

VA treatment records dated from July 1995 to May 1998 show 
that the veteran was treated for various complaints, 
including bilateral hearing loss, right hand numbness, neck 
pain, headaches and right ankle pain.  A September 1995 
audiology consultation report shows that the veteran had an 
inservice history of loud noise exposure and had had a mortar 
blow up in front of him.  The examiner found that the veteran 
had moderate to severe sensorineural hearing loss in his 
right ear from 2,000 to 4,000 Hertz and moderate to profound 
sensorineural hearing loss from 250 to 8,000 Hertz in his 
left ear.  The veteran was also diagnosed with peripheral 
neuropathy, described as carpal tunnel syndrome in September 
1995.  An October 1995 treatment record shows the veteran's 
alleged history of a right ankle injury in 1961 with 
subsequent progression of pain.  He also complained of right 
elbow pain.  X-ray studies of the right arm and ankle were 
negative and the veteran was assessed with right elbow 
tendinitis and right ankle sprain.  April 1996 
electromyography studies showed evidence of moderate median 
neuropathy at the right wrist with no evidence of cervical 
radiculopathy.  A May 1997 triage assessment notes that the 
veteran had dementia and status post a head injury thirty 
years previously with a seizure disorder.  An August 1997 
triage assessment also noted the veteran's alleged earlier 
head trauma and also noted that he had passed out earlier, 
and was subsequently extremely dizzy with nausea and 
vomiting.  The examiner opined that it was most likely 
labyrinthitis.  An October 1997 primary care to record 
indicates that the veteran's ataxia/vertigo "may" be 
related to a previous brain injury.  November 1997 treatment 
records show that the veteran had bilateral sensorineural 
hearing loss and a history of noise exposure.

During his May 1998 personal hearing, the veteran testified 
that he fell in a hole during night maneuvers, twisting his 
foot and hurting his knee.  He believes he may have also 
injured his neck and shoulder at that time.  He stated that 
his right hand would go numb too.  He testified that he was 
treated for all these disabilities during service.  He also 
testified that he was beaten unconscious in a racially 
charged fight.  His friends told him when he awoke that he 
had been unconscious for three to four days and that his 
commanding officer had not recognized him because he had been 
beaten so badly.  Afterwards he began to have severe 
headaches.  Subsequently, the veteran was involved in another 
fight, beating another soldier with a shovel.  The military 
police were called and placed him in a straight jacket.  He 
was taken to the mental hygiene clinic and the officer there 
told him he had had a nervous breakdown and that he would be 
discharged to rest and reenlist in another year.  The veteran 
denied that he was ever hospitalized or treated for alcohol 
abuse.  He was also concerned that his service medical 
records were incomplete, not including records concerning his 
beating.

Subsequent to his hearing, the veteran's service personnel 
records were obtained by VA.  The personnel records show that 
the veteran was punished in October, November and December 
1961 for disorderly conduct.  A February 1962 record shows he 
was to be discharged for unfitness/unsuitability and it was 
noted that he displayed a sullen and resentful attitude 
towards the personnel in his unit and that numerous offers of 
assistance had been refused.

During his September 1999 video conference hearing, the 
veteran's testimony was essentially duplicative of his 
earlier testimony regarding the issues being discussed.  His 
brother testified that his parents had told him that the 
veteran had been seriously injured in service and that he had 
had problems ever since his service that had gotten worse as 
he got older.  The veteran's wife also testified that she had 
been with the veteran since 1986 and indicated the 
symptomatology she had witnessed since that time.  She 
testified that the veteran first told her about his inservice 
beating two years prior to the hearing.  The veteran also 
denied having had a head injury prior to service and that he 
had ever been admitted to a hospital for treatment of 
alcoholism.

Analysis

Service Connection for Residuals of a Head Injury,
an Injury to the Neck and Shoulders, and a Right Hand Injury

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, before the Board may address the merits of the 
appellant's claims it must, first be established that the 
claims are well-grounded.  In this regard, a person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well-grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claims of 
entitlement to service connection for residuals of a head 
injury, head, neck, shoulders and right hand disabilities are 
not well-grounded.

While the veteran has repeatedly contended that his current 
neck and shoulder disabilities are residuals of a 1961 
injury, or alternatively, as a result of an inservice 
beating, VA treatment records do not etiologically link his 
current neck and shoulder disabilities to any inservice 
injuries.  Furthermore, service medical records are silent 
for the claimed injuries.  In this respect, the Board finds 
the September 1995 VA examiner's opinion that the veteran's 
chronic neck stiffness might be due to his inservice injury, 
but could not be confirmed either way, to be speculative.  
Such an opinion, couched in equivocal terms, is not entitled 
to any real probative value.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Further, although the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Therefore, the veteran's 
claim of entitlement to service connection for an injury to 
the neck and shoulders is denied.

Likewise the veteran contends that he has residuals of an 
inservice head injury.  In support of this claim he has 
provided the March 1996 statement of another veteran that he 
suffered a severe head injury as a result of a beating in 
service.  As noted previously, neither the veteran nor his 
fellow veteran, is competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In this respect, the Board notes that 
while both men are competent to provide evidence regarding 
whether the veteran was beaten inservice, they are not 
competent to provide evidence regarding the extent or 
severity of any head injury suffered.  Moreover, while the 
May 1997 triage assessment notes that the veteran had a head 
injury thirty years before with a seizure disorder, it is 
clear that the examiner assumed the veteran's account of an 
inservice head injury to be true and had not reviewed the 
veteran's medical records.  Evidence, which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, the Board finds the 
October 1997 VA examiner's opinion that his ataxia/vertigo 
"may" be related to previous brain injury to be 
speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Accordingly, 
the claim of entitlement to service connection for residuals 
of a head injury is denied.

With respect to the veteran's claim of entitlement to service 
connection for a right hand injury, although his service 
medical records indicate that he did injure his right hand in 
1961 and the current medical records show that he has median 
and ulnar neuropathy of the right hand, sometimes described 
as carpal tunnel syndrome, there is no medical opinion 
etiologically linking this disability to his inservice 
injury.  The only evidence of record linking the veteran's 
current right hand neuropathy to his inservice injury 
consists of his own testimony and statements.  However, as a 
lay person the veteran is not qualified to furnish medical 
opinions or diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Since the veteran has submitted no 
medical evidence supportive of his claim, the Board finds 
that he has not met his initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for a right 
hand injury is well grounded.  Accordingly, the claim is 
denied.

During his September 1999 video conference before the 
undersigned Member, the veteran and his representative argued 
that his claims should be remanded and the RO requested to 
obtain unit reports and military police reports that might 
record the incident of his alleged beating.  The Board does 
not find this development to be necessary, as presuming 
without conceding that the veteran was indeed beaten 
inservice, the veteran has still failed to provide competent 
medical evidence of a link between his current claimed 
disabilities and the incident inservice.

Although the Board has considered and denied the veteran's 
claims for service connection for residuals of a head injury, 
injury to the neck and shoulders and for a right hand injury 
on grounds different from that of the RO, that is, whether 
the claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Service Connection for Hearing Loss

As noted previously, in order for a claim to be well-
grounded, there must be competent evidence of a current 
disability; of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the veteran has submitted evidence of a 
plausible claim with regard to his claim for service 
connection for hearing loss.  In this respect, the evidence 
shows that he has diagnoses of bilateral sensorineural 
hearing loss, as well as medical evidence of a nexus or 
causal relationship between his in service noise exposure and 
his hearing loss.  Caluza v. Brown, 7 Vet. App. 498 (1995).

New and Material Evidence to Reopen the Claims for Service 
Connection for
Right Knee, Right Foot, and Acquired Psychiatric Disorders

The RO originally denied entitlement to service connection 
for right knee, right foot and acquired psychiatric disorders 
in a March 1991 rating action.  Although the veteran was 
notified of the decision, he did not appeal.  Therefore, the 
RO's decision of March 1991 is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  The claims 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.104(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet App 203 (1999).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet App 209 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. 

The evidence which was of record at the time of the RO 
decision in 1991 included the veteran's service medical 
records and the 1991 VA medical examination, all of which 
have been detailed above.

The additional evidence received since the March 1991 rating 
decision includes a VA discharge summary and several 
examinations dated in 1995 showing diagnoses of dementia, 
alcohol dependence, hammer digit in the right foot and a torn 
right medial meniscus with post-traumatic arthritis of the 
right knee.  Treatment records dated from July 1995 to May 
1998 that reflect complaints and treatment for a right ankle 
sprain and dementia were also added to the record, as well as 
a several statements and the veteran's own testimony.  

Upon review of the aforementioned evidence, the Board 
concludes that evidence submitted since the March 1991 
decision is new and material within the meaning of VA 
regulations.  38 C.F.R. § 3.156(a).  This evidence, 
particularly the veteran's May 1998 testimony and the March 
1996 statement of another veteran, that had not previously 
been submitted to agency decisionmakers, bears directly and 
substantially upon the specific matters under consideration.  
This evidence addresses the possibility of residuals from an 
inservice injury.  This newly submitted evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.

Having found that new and material evidence has been 
submitted to reopen the claims, the Board must now evaluate 
the claims based on all the evidence of record.  Winters, 12 
Vet. App. at 206.  The Board notes that the veteran has had 
an opportunity to submit evidence and argument on these 
issues such that no prejudice will result from the Board's 
present consideration of his claims.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board finds that the subsequent evidence submitted 
regarding the veteran's right knee, right foot and acquired 
psychiatric disorders is not sufficient to well-ground the 
claims.  Presuming without conceding that the veteran was 
beaten inservice, he has failed to provide competent medical 
evidence of a nexus between any current right knee, right 
foot and acquired psychiatric disorders and his service or 
any incident therein; an essential element to his claims.  In 
this regard, as noted although several treatment records 
record the veteran's history of an inservice beating, as 
noted previously, evidence which is simply information 
recorded by a medical examiner unenhanced by any additional 
medical comment by that examiner does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for right knee, right foot and acquired 
psychiatric disorders.


ORDER

The claim for service connection for hearing loss is well-
grounded.

New and material evidence having been submitted, the 
veteran's claims for service connection for right knee 
disability, right foot disability and a psychiatric 
disability are reopened.

Service connection for residuals of a head injury, injury to 
the neck and shoulders, right hand injury, right knee 
disorder, right foot disorder and an acquired psychiatric 
disorder is denied.


REMAND

VA audiology records dated in September 1995 and November 
1997 may show hearing loss levels sufficient to meet the 
provisions of 38 C.F.R. § 3.385 and note that the veteran had 
a history of loud noise exposure during service.  The 
veteran's DD Form 214 shows that his primary military 
occupational specialty was a light weapons infantryman.  
Based on this information, the Board is of the opinion that 
further development is necessary.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all treatment 
records for the veteran for hearing loss 
from the VA Medical Center in Lexington, 
Kentucky, dated from May 1998 to the 
present. 

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination, 
to include an audiogram, by a board 
certified specialist in audiology, if 
available, to determine the nature and 
severity of any present hearing loss.  
The examiner is specifically requested to 
review the evidence in the veteran's 
claims file and offer an opinion, with 
complete rationale, as to the etiology of 
any hearing loss, to include whether it 
is at least as likely as not that it was 
caused by the veteran's asserted 
inservice exposure to acoustic trauma.  
Any special diagnostic studies deemed 
necessary should be performed.  The 
veteran's claims file must be made 
available to the examiner for review 
prior to the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

